Citation Nr: 0942915	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  04-36 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to service connection for joint pain, claimed 
as due to an undiagnosed illness as a result of service in 
the Southwest Asia theater during the Persian Gulf War.

2. Entitlement to service connection for muscle aches, 
claimed as due to an undiagnosed illness as a result of 
service in the Southwest Asia theater during the Persian Gulf 
War.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to April 
1992, including in the Southwest Asia theater during the 
Persian Gulf War.

These matters initially came before the Board of Veterans' 
Appeals (Board) from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  In that decision, the RO, among other 
things, denied service connection for joint pain and muscle 
aches, each claimed as due to an undiagnosed illness.

The Veteran testified before a hearing officer at the RO in 
February 2005, and he and his wife testified before the 
undersigned at the RO in June 2007. Transcripts of both 
hearings have been associated with the record.

In September 2007, the Board remanded the claims and in June 
2008 it denied them.  The Board also granted service 
connection for fibromyalgia in its June 2008 decision.  The 
Veteran appealed the Board's denial to the United States 
Court of Appeals for Veterans Claims (Court).  In June 2009, 
counsel for the Veteran and the VA Secretary filed a Joint 
Motion with the Court to vacate and remand that portion of 
the June 2008 Board decision that denied the claims for 
service connection for joint pain and muscle aches, and 
remanding these matters to the Board for further proceedings 
consistent with the Joint Motion, without disturbing the 
Board's grant of service connection for fibromyalgia.  In a 
June 2009 Order, the Court granted the Joint Motion.



Pursuant to the instructions in the Joint Motion, the appeal 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran is a Persian Gulf Veteran.  Service connection 
may be granted to a Persian Gulf Veteran who exhibits 
objective indications of chronic disability resulting from an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness (such as fibromyalgia) that is defined 
by a cluster of signs or symptoms, or resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms.  The symptoms must be manifest to a degree 
of 10 percent or more during the presumptive periods 
prescribed by the Secretary or by December 31, 2011.  By 
history, physical examination and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis. Objective indications of chronic disability 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The signs and symptoms which may be 
manifestations of undiagnosed illness or a chronic 
multisymptom illness include, but are not limited to muscle 
and joint pain. 38 U.S.C.A. §§ 1117, 1118 (West 2002); 38 
C.F.R. § 3.317 (2009).

The Veteran has complained of joint pain and muscle aches.  
In June 2006, a VA rheumatologist concluded that the Veteran 
had mild fibromyalgia.  The Board remanded the claims for 
clarification of this diagnosis.  The physician who conducted 
the October 2007 VA examination determined that the Veteran 
did not exhibit signs or symptoms of fibromyalgia.  However, 
because the October 2007 VA examiner was not a 
rheumatologist, as was the June 2006 VA examiner, and his 
examination was less thorough than that of the June 2006 VA 
examiner, the Board granted service connection for 
fibromyalgia on a presumptive basis pursuant to 38 U.S.C.A. 
§§ 1117, 1118 and 38 C.F.R. § 3.317.  The October 2007 VA 
examiner also indicated that the Veteran did not exhibit 
"objective indications of muscle and joint pain."

The Board's denial of the claims was based partly on the 
conclusions of the October 2007 VA examiner.  The parties to 
the Joint Motion found that the examination was inadequate, 
warranting a remand to the Board to obtain a new medical 
examination for two reasons.  Joint Motion, at 2 (citing 
Bowling v. Principi, 15 Vet. App. 1, 12 (2001)).  First, 
while the examiner was asked to determine whether there were 
any "objective medical indications" of muscle aches and 
joint pain, 38 C.F.R. § 3.317(a)(3) does not require 
"objective medical indications," but, rather, requires 
"objective indications of qualifying chronic disability."  
Second, the October 2007 VA examination was premised in part 
on the determination that the Veteran did not have 
fibromyalgia.  However, the Board's subsequent grant of 
service connection for this disability reflects that this 
premise was inaccurate.  Thus, the October 2007 VA 
examination is also insufficient because it is based on an 
inaccurate factual premise.  Joint Motion, at 4 (citing 
Reonal v. Brown, 5 Vet. App. 458, 460-461 (!993)).

The parties to the Joint Motion also found that remand is 
required because the Board did not adequately address an 
ambiguous statement by the October 2007 VA examiner, 
specifically, that "it [was] at least as likely as not" 
that the Veteran's joint pain and muscle aches were 
"unrelated etiologically to his active military service."  
According to the parties to the Joint Motion, this appears to 
denote a 50 percent probability that the Veteran's joint pain 
and muscle aches are related to service.  Joint Motion, at 5.  
However, the Board's review of the examination request 
reflects that the examiner was asked to offer an opinion as 
to the likelihood that the joint pain and muscle aches were 
related to service only if the joint pain and muscle aches 
were found to be attributable to any known diagnostic entity, 
and they were not in fact so found.  Moreover, the VA 
examiner did not offer any reasons as to why he reached this 
conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
304 (2008) (most of the probative value of a medical opinion 
comes from its reasoning; threshold considerations are 
whether the person opining is suitably qualified and 
sufficiently informed).  Therefore, the Board finds that it 
would be premature to provide a detailed analysis of this 
statement of the October 2007 VA examiner prior to affording 
the Veteran the required new VA examination.

Accordingly, the claims are REMANDED for the following 
action:

Schedule the Veteran for a VA examination 
as to the etiology of his claimed joint 
pain and muscle aches.  All necessary 
tests should be conducted.

The claims file must be sent to the 
examiner for review.

In carrying out the following 
instructions, the examiner should be 
aware that the Veteran has been diagnosed 
with, and granted service connection for, 
fibromyalgia, because it is an 
unexplained chronic multisymptom illness 
that is presumptively service-connected 
in a Persian Gulf Veteran.

The examiner should note and detail all 
reported signs and symptoms of joint pain 
and muscle aches.  The examiner should 
also provide details about the onset, 
frequency, duration, and severity of all 
complaints relating to joint pain and 
muscle aches, and indicate what 
precipitates and relieves them.

The examiner should state whether there 
are any "objective indications of 
chronic disability" relating to joint 
pain and/or muscle aches.  The term 
"objective indications of chronic 
disability refers to two types of 
indications.  It refers to "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician.  
It also refers to other, non-medical 
indicators that are capable of 
independent verification.  The examiner 
should indicate whether either type of 
objective indications of chronic 
disability are present.

The examiner should determine whether the 
Veteran's joint pain and muscle aches are 
attributable to any known diagnostic 
entity.  If not, the examiner should 
state whether he is unable to ascribe a 
diagnosis to the Veteran's complaints.

If, and only if, the Veteran's joint pain 
and muscle aches are ascribed to a known 
disease entity, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the known 
disease entity that causes the joint pain 
and/or muscle aches is etiologically 
related to the Veteran's military 
service.

The examiner should provide a rationale 
for all opinions expressed.
 
If upon completion of the above action either claim remains 
denied, the case should be returned to the Board for further 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


